Title: Thomas Jefferson to Lafayette, 23 November 1818
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette


          
            Monticello
Nov. 23. 18.
          
          The hand of age, my dear friend, has been pressing heavily on me for the few last years, and has rendered me unequal to the punctualities of correspondence. my health too is lately very much broken down by an illness of three months from which I am but now on the recovery. if therefore I am slack in acknoleging the reciept of your much valued letters, your goodness will ascribe it to it’s true causes, declining age & health.
          
          I learn with great pleasure that your country will have, in the end a good degree of freedom, by a proper attemperament of limited monarchy with representative ingredients; indeed that you have already such a government; for as far as I understand your present constitution, it has more of popular independance and integrity in it than the boasted one of England: and what it still wants time and the advance of light will bring, probably as fast as the people can be prepared for it. this I hope will be waited for without risking new convulsions.
          Here all is well. our government is now so firmly put on it’s republican tack, that it will not be easily monarchised by forms. you have made a mighty noise in Europe about our taking possession of some posts in Florida. the President’s message, delivered a few days ago will set you right on that subject; and shew that no wrong was contemplated for a single moment. and, what shews an honorable & comfortable trait in our nation, was the universal uproar of our own people in the first moment of the apparent aggression, and until they saw that their government had no such thing in view. I was delighted with this proof of moral principle in our citizens as to the conduct of their foreign relations, and considered it as a pledge that they would never, as a nation, approve of any measure swerving from justice.
          Mr Poirey has plausible ground for supposing I have been inattentive to the claim for compensation for his services during the revolution which he committed to my care. but I am without blame on this score. just as I recieved his papers the then Secretary at war retired from office. I knew it would be worse than useless, during the vacancy to commit to a chef de bureau a business which he would not have weight nor confidence enough to act in with effect. the vacancy continued unfilled nearly a twelvemonth. as soon as a Secretary was appointed, I placed the case and papers under his consideration. the inclosed letter from him will shew it’s present state and prospects: and I now write to him to secure his early attention to it during the present session. being now entirely unequal to the labors of the writing table, I must request of M. Poirey to consider my intermediate silence as saying that nothing is yet done, on the assurance that the moment that any thing definitive takes place I will give him notice of it.   I am rendered very happy by being able at length to send M. Tracy a copy of the translation of his book on political economy; the publication of which is at length accomplished. the delay has been scandalous, and to me most vexatious. but I am fully repaid by the good the publication will render to our country. God bless you and preserve you and yours in health and happiness as long as you shall desire it yourselves.
          Th: Jefferson
        